DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 06/13/2022 is acknowledged. The amendment includes claims 1, 8, 10, 15 and 17 are amended.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Regarding 35 USC 112 rejection, the amended claims have not overcome 35 USC 112 rejection. Review the 35 USC 112 rejection section below for further details.
Regarding USC 103, applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection (See new references of Zhang and FREED).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
	

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “select a set of top-k” in claim 1 are a relative terms which renders the claim indefinite. The term “select a set of top-k” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, [noted, ‘k’ could be infinite number], and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 and 15 are being rejected for similar reason as the rejection of claim 1.
Dependent claims are being rejected as depending from rejection of parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Zhang et al. (U.S. Patent No. 8,971,665 B2), further in view of FREED et al. (U.S. Pub. No. 2018/0189417 A1).
Regarding claim 1, VADLAMANI teaches a system, comprising a processor to: 
receive concepts extracted from a result set corresponding to a query and result associations for each extracted concept (paragraph [0022], receiving the query term; searching to locate results that matches to the contextual of the queries; identify entities as dominant concept); build a graph based on the extracted concepts (paragraph [0045], the dominant concept are extracted from the results; the computer system adds a graph to group the dominant concepted extracted from the results), wherein the graph comprises a plurality of nodes representing the extracted concepts and weighted edges representing similarity between concepts extracted from shared results (paragraph [0036], [0048], providing additional concepts that are related to a selected concept based on proximity).
VADLAMANI does not explicitly disclose: partition the graph into subgraphs, wherein each of the subgraphs is associated with a vertex in the graph having a sum of weighed edges exceeding a threshold.
Zhang teaches: partition the graph into subgraphs, wherein each of the subgraphs is associated with a vertex in the graph having a sum of weighed edges exceeding a threshold (col. 3, line 1-23, forming the subgraph that include a subset of the graph’s vertices and the edges that interconnect these vertices; determining the densest subgraphs of a graph; the densest subgraphs of the graph are those subgraphs that have densities greater than a threshold; the density of subgraph is defined as a sum of the weights of the edges of the subgraph).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include partitioning the graph into subgraphs, wherein each of the subgraphs is associated with a vertex in the graph having a sum of weighed edges exceeding a threshold into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include partitioning the graph into subgraphs, wherein each of the subgraphs is associated with a vertex in the graph having a sum of weighed edges exceeding a threshold to identify a dense cluster which are more interconnected.
VALDLAMANI as modified by Zhang further teach: wherein each subgraph comprises the vertex representing a candidate facet and neighbor nodes of the candidate facet in the graph (VALDLAMANI, fig. 2 illustrates the graph with vertex representing dominant concept in association with neighbor dominant concept; in conjunction with the subgraph taught by Zhang, it teaches wherein each subgraph comprises the vertex representing a candidate facet and neighbor nodes of the candidate facet in the graph as claimed).
VADLAMANI as modified by Zhang do not explicitly disclose: rank the candidate facets; select a set of top-k ranked candidate facets to use as facets; and output facets with a result set in response to the query. 
FREED teaches: ranking the candidate facets (paragraph [0038], ranking the useful facets in order of the usefulness factor); select higher ranked candidate facets to use as facets (paragraph [0003], line 25-28, [0038]-[0039], ranking the useful facets in order of the usefulness factor; obtaining the feedback on the useful facets; subsequently produces facet-scored results responsive to the query based on the useful facets with the feedback; producing results responsive to the query, wherein the facets in the results are scored according to the usefulness factor respectively corresponding to the one or more selected facet; displaying high-ranked facets from the top; also see paragraph [0028]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include ranking the candidate facets; select a set of top-k ranked candidate facets to use as facets; and outputting facets with a result set in response to the query into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include ranking the candidate facets; select a set of top-k ranked candidate facets to use as facets; and outputting facets with a result set in response to the query to overcome the shortcomings of the prior art, which dimensions and values of the facets remain static (FREED, paragraph [0002], [0003], line 1) .
As per claim 8, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
Regarding claim 11, VADLAMANI as modified by Zhang and FREED teach all claimed limitations as set forth in rejection of claim 8, further teach wherein ranking the candidate facets comprises calculating a utility for each of the candidate facets and ranking the candidate facets by the calculated utility (FREED, paragraph [0003], line 25-28, [0038]-[0039], ranking the useful facets in order of the usefulness factor; obtaining the feedback on the useful facets; subsequently produces facet-scored results responsive to the query based on the useful facets with the feedback; producing results responsive to the query, wherein the facets in the results are scored according to the usefulness factor respectively corresponding to the one or more selected facet; also see paragraph [0028]). 
Regarding claim 13, VADLAMANI as modified by Zhang and FREED teach all claimed limitations as set forth in rejection of claim 1, further teach filtering the extracted concepts by long paths from top level categories (VADLAMANI, paragraph [0036], [0048], providing additional concepts that are related to a selected concept based on proximity). 
As per claim 15, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 11 and is similarly rejected.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Zhang et al. (U.S. Patent No. 8,971,665 B2) and  FREED et al. (U.S. Pub. No. 2018/0189417 A1), further in view of Gliozzo (U.S. Pub. No. 2014/0229163 A1).
Regarding claim 2, VADLAMANI as modified by Zhang and FREED teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the concepts are extracted from the result set corresponding to the query using a knowledge base. 
Gliozzo teaches wherein the concepts are extracted from the result set corresponding to the query using a knowledge base (paragraph [0033]-[0039], extracting data from knowledge base and generate graph with various concept).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the concepts are extracted from the result set corresponding to the query using a knowledge base into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include wherein the concepts are extracted from the result set corresponding to the query using a knowledge base to improve obtaining similarity measure between concept based on Latent Semantic Analysis by taking onto account graph structure derived from a knowledge base (Gliozzo, paragraph [0004]).
Regarding claim 3, VADLAMANI as modified by Zhang, FREED and Gliozzo teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the processor is to map high level categories for a domain to categories of the knowledge base (Gliozzo, paragraph [0033]-[0040], extracting data from knowledge base and generate graph with various concept; mapping the extracted into a graph, relation of concepts ‘US’ and ‘Country’ having an associated weight relating to ontology to domain D2). 
Regarding claim 4, VADLAMANI as modified by Zhang, FREED and Gliozzo teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the processor is to apply a mention detection tool to all documents in the result set to extract the concepts (VADLAMANI, paragraph [0022], [0027], receiving the query term; searching to locate results that matches to the contextual of the queries; identify entities as dominant concept represented in the results; the metabase provides a distance between entities includes in the results and the query terms included in the contextual queries; the ranking component ranks the entity based on the distance provided by the metabase and selects dominant concept within the results based on the ranks assigned to entities). 
Regarding claim 5, VADLAMANI as modified by Zhang, FREED and Gliozzo teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the processor is to traverse the category tree of the knowledge base and extract concepts whose categories are under the hierarchy of a domain (Gliozzo, paragraph [0019], [0033]-[0040], extracting data from knowledge base and generate graph with various concept; mapping the extracted into a graph, relation of concepts ‘US’ and ‘Country’ having an associated weight relating to ontology to domain D2). 
Claims 6-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Zhang et al. (U.S. Patent No. 8,971,665 B2) and  FREED et al. (U.S. Pub. No. 2018/0189417 A1), further in view of Udupa et al. (U.S. Pub. No. 2011/0307485 A1).
Regarding claim 6, VADLAMANI as modified by Zhang and FREED teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the processor is to filter the extracted concepts based on the number of pages that contain mentions of the concept. 
Udupa teaches: wherein the processor is to filter the extracted concepts based on the number of pages that contain mentions of the concept (Udupa, paragraph [0020], [0031]-[0034], identifying one or subgraph and classified based on measure of their density; if the density is great enough, the candidate keywords in the subgraph are deemed to be related keywords; the candidate keywords in each dense subgraph are designated as topically related keywords; the weight of an edge between two vertices is equal to the number of document which the candidate keywords corresponding to the vertices co-occur).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processor is to filter the extracted concepts based on the number of pages that contain mentions of the concept into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include wherein the processor is to filter the extracted concepts based on the number of pages that contain mentions of the concept such that keywords extracted related to the query can be used as the basis for the search suggestions (Udupa, paragraph [0002], line 17-19).
Regarding claim 7, VADLAMANI as modified by Zhang and FREED teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein each of the plurality of nodes is weighted based on a number of inlinks of the concept each node represents. 
Udupa teaches: wherein each of the plurality of nodes is weighted based on a number of inlinks of the concept each node represents (Udupa, paragraph [0032], the weight of an edge between two vertices is equal to the number of document which the candidate keywords corresponding to the vertices co-occur).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processor is to filter the extracted concepts based on the number of pages that contain mentions of the concept into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include wherein the processor is to filter the extracted concepts based on the number of pages that contain mentions of the concept such that keywords extracted related to the query can be used as the basis for the search suggestions (Udupa, paragraph [0002], line 17-19).
As per claim 9, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 7 and is similarly rejected.
As per claim 16, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 7 and is similarly rejected.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Zhang et al. (U.S. Patent No. 8,971,665 B2) and  FREED et al. (U.S. Pub. No. 2018/0189417 A1), further in view of Ansamma et al. (“Vertex Cover Algorithm Based Multi-Document Summarization Using Information Content of Sentences”; Procedia Computer Science 46 (2015), 285-291).
Regarding claim 10, VADLAMANI as modified by Zhang, and FREED teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose calculating a weight for each of the edges using a normalized Google distance (NGD). 
Ansamma teaches: calculating a weight for each of the edges using a normalized Google distance (NGD) (page 288, Section 3.3, an edge is maintained between each pair of vertices; weight of an edge is the similarity between sentences si and sk; similarity between sentences is calculated using cosine similarity measure and Normalized Google Distance (NGD) based similarity measure).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include calculating a weight for each of the edges using a normalized Google distance (NGD) into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include calculating a weight for each of the edges using a normalized Google distance (NGD) to determine similarity between sentences.
As per claim 17, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 10 and is similarly rejected.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Zhang et al. (U.S. Patent No. 8,971,665 B2) and  FREED et al. (U.S. Pub. No. 2018/0189417 A1), further in view of DOTAN-COHEN et al. (U.S. Pub. No. 2020/0265048 A1).
Regarding claim 12, VADLAMANI as modified by Zhang and FREED teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein ranking the candidate facets comprises approximating the ranking of the candidate facets using a graph neural network.
DOTAN-COHEN  teaches: wherein ranking the candidate facets comprises approximating the ranking of the candidate facets using a graph neural network (paragraph [0083]-[0084], feature comparison logic may include a set of rules for comparing feature values for identical feature types, and determining a level of similarity features of similarity feature types, for instance, some embodiments may utilize classification models, such as statistical clustering or proximity of feature to each other on a semantic knowledge, neural network, or other classification techniques to determine similarity; the similarity score may be use to rank features, noted, feature is interpreted as facet).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein ranking the candidate facets comprises approximating the ranking of the candidate facets using a graph neural network into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include wherein ranking the candidate facets comprises approximating the ranking of the candidate facets using a graph neural network that enable a user to readily distinguish between multiple choices or to readily confirm a particular response (DOTAN-COHEN, paragraph [0003]).
As per claim 19, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 12 and is similarly rejected.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Zhang et al. (U.S. Patent No. 8,971,665 B2) and  FREED et al. (U.S. Pub. No. 2018/0189417 A1), further in view of Thomas et al. (“Tasks, Queries, and Rankers in Pre-Retrieval Performance Prediction”; ADCS 2017, December 7–8, 2017, Brisbane, QLD, Australia; © 2017 Copyright held by the owner/author(s). Publication rights licensed to Association; for Computing Machinery; ACM ISBN 978-1-4503-6391-4/17/12).
Regarding claim 14, VADLAMANI as modified by Zhang, and FREED teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose filtering the extracted concepts by pre-retrieval query performance prediction (QPP) features. 
Thomas teaches: filtering the extracted concepts by pre-retrieval query performance prediction (QPP) features (page 1, right column, paragraphs 4-7, pre-retrieval predictor can produce estimate before running the query; pre-retrieval predictor use the text of the query, as well as term statistics or other static resources, to estimate effectiveness; predictors make use of collection-independent features such as length, morphology and syntax, or the similarity of terms, for example with relation to an external thesaurus, they may also draw on term occurrence data, for example estimate the specificity of term, their similarity to the collection, or their co-occurrence in documents).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include filtering the extracted concepts by pre-retrieval query performance prediction (QPP) features into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include filtering the extracted concepts by pre-retrieval query performance prediction (QPP) features that can be run before ranking and retrieval, or can be run before committing to ranking at all (Thomas, page 1, right column, 5th paragraph).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Zhang et al. (U.S. Patent No. 8,971,665 B2) and  FREED et al. (U.S. Pub. No. 2018/0189417 A1), further in view of Mohandas (U.S. Patent No. 11,222,031 B1).
Regarding claim 20, VADLAMANI as modified by Zhang, and FREED teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly disclose calculating the similarity between concepts using a cosine similarity between pretrained embeddings of the knowledge base. 
Mohandas teaches: calculating the similarity between concepts using a cosine similarity between pretrained embeddings of the knowledge base (col. 12, line 35-42, col. 13, line 18-65, col. 15, line 33-46 and line 50-67, retrieving all entries in knowledge base storage and their corresponding embeddings; calculating vector distance between the embedding for entity and each of the embeddings for the entries; the value of a cosine within the range of -1 to 1 where cosine similarity value of 1 indicates that the embeddings have the same orientation, and thus are close together; calculating concept scores for the list of entries based on the calculated vector distances; cosine similarity values are between -1 and 1).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include calculating the similarity between concepts using a cosine similarity between pretrained embeddings of the knowledge base into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include calculating the similarity between concepts using a cosine similarity between pretrained embeddings of the knowledge base to determine the entry in the plurality of entries in the knowledge base having text description that best represents the set of words based on the plurality of distance values (Mohandas, col. 2, line 36-39).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168          

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168